El Juez Asociado Se. MacLeabv,
emitió la siguiente opi-nión del Tribunal.
El acusado, que es el apelante en esta causa, fué acusado el día 21 de Noviembre de 1903, mediante información debida-mente presentada por el Fiscal del Distrito de ITumacao, que dice lo siguiente:
£< El infrascrito Fiscal comparece ante el mencionado Tribunal y en debida forma respetuosamente alega: que Francisco Rivera (a) Panchito, por allá el dia 15 de Julio de 1902, dentro del dicho Distrito Judicial ilegalmente y con malicia premeditada y expresa, mató y asesinó á Severo Lorenzo á balazos y con un revolver; y el infrascrito Fiscal además alega: que el mencionado Francisco Rivera alias Pan-chito por allá, el día 15 de Julio de 1902, dentro del mencionado distrito judicial, ilegalmente y con malicia premeditada y expresa, *335mató y asesinó á Severo Lorenzo á puñaladas y con un cuchillo; el infrascrito Fiscal además alega: que el dicho Francisco Rivera alias Panchito, en el distrito judicial, allá el día 15 de Julio de 1902, ilegalmente y con malicia premeditada y expresa, mató y ase-sinó á Severo Lorenzo á balazos de revolver y á puñaladas de cuchillo en la perpetración de robo intentado por dicho acusado al dicho Lorenzo; contrario á la forma, eficacia y propósito'de la ley para tal caso hecha y prevista, y contra la paz y dignidad del Pueblo de Puerto Rico”.
El acusado fué debidamente traído y presentado ante el Tribunal, y negó la acusación; y en el juicio fué declarado culpable por un jurado, y condenado á sufrir la pena de muerte. Contra dicha sentencia interpuso el acusado recurso de apela-ción para ante este Tribunal, presentándose los autos de la causa el día 30 de Enero de 1904. Dichos autos constan de treinta y cinco páginas en maquinilla y están preparados en mejor forma, y demuestran una causa mejor defendida que ninguna de las causas criminales que yo he podido observar hasta ahora, en este Tribunal. El escrito de excepciones está bien preparado y expresa bastante bien, en cuanto á claridad y precisión, los puntos en que se apoya el apelante. ' Para la apelación se ha empleado otro abogado, y éste ha desistido de algunos de los puntos alegados en el escrito de excepciones, y presentado en su informe oral otros que no estaban conte-nidos en dicho escrito. Todos los puntos que tanto en el pliego de excepciones, cuanto en el juicio oral, han sido alegados por los dos Letrados que representaron la causa en este Tribunal y en el Tribunal inferior, serán conside-rados, aunque no por el orden en que han sido presentados por el -uno, ó el otro', de dichos Letrados. Procuraremos exa-minarlos con arreglo á su orden lógico, y con este objeto vamos á considerar primero las objeciones hechas contra la acusa-ción. Estas son tres. La primera objeción se consigna en el pliego de excepciones sustancialmente como sigue:
“ Constituido el jurado el din dos de Diciembre, y antes de eo-*336menzar la práctica de las pruebas, el Letrado defensor, fundándose en el precepto del artículo 145 del Código de Enjuiciamiento Criminal solicitó se desestimara la acusación, porque la copia de la acusación que le fué entregada no aparece firmada por el Secretario, en la dili-gencia de juramento del Sr. Fiscal. ’ ’
Esta objeción no fué presentada por el abogado del proce-sado ante este Tribunal, pero fué discutida por el Fiscal en su alegato. Por un esámen de dicho artículo y párrafo del Código, se verá que no hay ninguna disposición por la que se exija que la copm que se entrega al acusado, esté firmada por el Secretario, ni jurada por el Fiscal. Solamente la acusación original, que se presenta al 'Tribunal y viene á formar parte de los autos de la causa, debe ser firmada y jurada por el Fiscal; y al examinar los autos se ve que se lia llenado este requi-sito: por lo tanto no hay nada en esta objeción que requiera ulterior atención de parte de este Tribunal. La segunda ob-jeción contra la acusación fué presentada por primera vez por el Letrado defensor del apelante, ante este Tribunal, y está suscintamente expresada como sigue:
“ Existe otra razón legal importantísima que también invalida la sentencia. La Constitución Americana no está en efecto aplicada á Puerto Rico, pero no se puede negar que por el Tratado de Paris es esto una posesión Americana, y es harto sabido que no se puede legislar ni realizar ningún acto contrario á la Constitución Americana, que en sus Secciones 5 y 14 de las enmiendas á dicha Constitución, ordena categóricamente que nadie está obligado á contestar cargos sobre nn crimen capital ó infamante por cualquier concepto, á no ser por de-nuncia ó acusación ante un Gran Jurado, y que no se puede privar de la vida á ninguna persona sin el correspondiente juicio de acuerdo con la Ley.”
En otras palabras, el Letrado defensor alega que las en-miendas 5a.' y 14a. de la Constitución de los Estados Unidos, que garantizan á la persona acusada de un crimen capital ó infamante por cualquier concepto, el derecho de ser acusado por un G-ran Jurado, y de ser juzgado con arreglo á un proce-*337dimiento legal en debida forma, están vigentes en Puerto Pico. Estos puntos repetidas veces ban sido discutidos y decididos negativamente por este Tribunal, especialmente en la causa de Hobart S. Bird, ex parte, y en la de Pedro Díaz, ex parte, vistas y decididas por este Tribunal en procedimien-tos de Habeas Corpus. En numerosos casos se ba declarado que basta abora no se ba becbo extensiva á Puerto Eico, la Constitución de los Estados Unidos, y que una declaración afimativa, por parte del Congreso, es necesaria para poner esta Isla bajo la completa protección de la Constitución Americana. Se puede 'hacer referencia á las causas referentes al arancel Insular en 182 U. S. pp. 1 et seq. y á la causa de Mankichi contra Hawaii, 190 U. S. p. 197. En todas estas causas se bace referencia á una lista de decisiones que determina esta cuestión. En la causa de Mankicbi, aunque en la Ley del Con-greso por la cual se anexaron las Islas Hawaii á los Estados Unidos estaba dispuesto que las Leyes Municipales de dicba república habian de continuar vigentes, excepto en los casos en que eran contrarios á la Constitución de los Estados Uni-dos, se declaró, sin embargo, que la intención no habia sido de exigir, por dicba ley, que los criminales debian de ser pro-cesados en virtud de la acusación presentada por un Gran Jurado, ó juzgados y declarados culpables por el veredicto unánime de un pequeño jurado, basta que se adoptó la ley del Congreso que dió á dicha república, como parte de la Nación Americana, un gobierno territorial. Dicba causa era mucho más favorable para el acusado en la misma, que la causa que ocupa á este Tribunal, porque ni en el Tratado de París, ni en la Ley Orgánica, por la que se da á esta Isla un Gobierno Civil, se ba dicho nada con respecto á hacer extensivas á la mis-ma, las disposiciones de la Constitoción de los Estados Uni-dos ; sino que todas las leyes que anteriormente habían existido en esta Isla fueron continuadas en vigor, excepto en cuanto á aquellas disposiciones de las mismas que estaban en contradic-ción con las leyes de los Estados Unidos no inaplicables aquí. *338Por consiguiente, si Mankichi no podia reclamar el beneficio de las referidas enmiendas de la Cclnstitución de los 'Estados Unidos, Rivera ciertamente no puede hacerlo, porque el de-recho del primero á dichos beneficios, es mucho más claro que el del segundo.
Desde que escribí el párrafo anterior, me ha llamado la atención una causa que noté en un ejemplar de fecha reciente, del New York Sun. Es la causa de Dorr y O ’Brien en la cual se interpuso recurso de apelación contra la sentencia dictada por el Tribunal Supremo de las Islas Filipinas, en virtud de una convicción por libelo, en cuyo juicio se habia pedido un juicio por jurado, reclamando este derecho bajo la Constitu-ción de los Estados Unidos y que fué negado á los acusados con arreglo á las leyes locales. El Sr. Juez Day, hablando en nombre de la mayoría del Tribunal Supremo de los Estados Unidos, declara que 'el Congreso, al establecer leyes para los territorios de Ultramar, pertenecientes á los Estados Unidos, no está obligado á establecer el sistema del jurado mediante legislación afirmativa; y que el poder concedido al Congreso de gobernar un territorio, cuyo poder lo implica el derecho de adquirirlo, no obliga á dicho cuerpo á establecer leyes para un Territorio cedido, que no forme parte de los Estados Uni-dos en virtud del efecto de la Constitución, un sistema de leyes que comprenda el derecho á un juicio por jurado, y que la Constitución, no confiere, sin legislación y por su propio es-fuerzo, tal derecho, á un territorio que se encuentre en seme-jante situación. Esta decisión es tan aplicable á Puerto Rico, como lo es á las Islas Filipinas, y puede considerarse como resolviendo en definitiva esta cuestión que por tanto tiempo ha sido discutida, de acuerdo con los principios repetidamente proclamados desde la Sala de Justicia de este Tiibunal.
La ríltima objeción hecha contra la acusación es que en ella se imputa al acusado más de un delito, puesto que en primer lugar le acusa de haber matado y asesinado á Severo Lo*339renzo con nn revolver y en segundo lugar de haber matado y asesinado á Severo Lorenzo con un puñal, y en tercer lugar de haber matado y asesinado á Severo Lorenzo con un puñal y un revolver. Esta objeción no fué presentada por el abo-gado del apelante en su informe oral atote este Tribunal, pero fué contestada por el Fiscal en sir alegato. Se verá por un exámen del párrafo segundo del artículo 153 del Código de Enjuiciamiento Criminal, en que se funda el abogado del apelante, que la presente causa no está comprendida en las prescripciones de dicha ley. Este artículo de*be considerarse en relación con el .77 del mismo Código, que dispone que la acusación contendrá solamente un delito, pero este mismo de-lito puede expresarse en diferentes formas y bajo distintas enumeraciones; pero cuando el delito haya sido cometido por el uso de diferentes medios, pueden alegarse dichos medios alternativamente- Esta acusación fué redactada con arreglo á la bien conocida práctica de los Estados Unidos de presentar el mismo delito bajo diferentes aspectos y bajo diferentes enumeraciones; y no está sujeta á la objeción de que en ella se imputa al acusado más de un delito. Solo se enuncia un delito, aunque se expresa de diferentes modos, cada uno de los cuales podría probarse y tal vez los tres. Por consiguiente la acusación presentada contra el' acusado en esta causa, fué redactada en debida forma y no está sujeta á ninguna de las objeciones hechas contra la misma, ya sea en el Tribunal inferior, ya sea en este Tribunal.
El segundo punto alegado por el apelante en esta causa- es que él.habia sido expuesto anteriormente por el mismo delito, habiéndose presentado anteriormente una acusación contra él y otras personas que el Fiscal tuvo á bien de sobreseer, for-mulando una nueva acusación contra este acusado solo. Esta alegación de que el acusado habia sido expuesto anteriorménte por el mismo delito fué debidamente presentada en 23 de No-viembre ó sea la época en que se hizo aparecer al acusado ante el Tribunal, siendo desestimada dicha alegación. La misma *340alegación fué nuevamente presentada el día 4 de Diciembre al pedir el acusado la celebración de -un nuevo juicio, siendo de nuevo desestimada por el Tribunal. Esto consta en el pliego de excepciones en la página 33 de los autos. Este punto fué argüido también por el Letrado defensor -del ape-lante en este Tribunal, y contestado por el Fiscal. El párrafo -cuarto del artículo 169 del Código de Enjuiciamiento Criminal dice lo que sigue:
‘‘ Si el acusfdo hubiere sido convicto ó absuelto de una acusación, ó estado en peligro alguna vez por la misma, tal convicción, absolu-ción ó peligro constituiría excepción- perentoria á la nueva acusación, por el delito imputado en la anterior, ó por tentativa de cometerlo, ó por cualquier delito necesariamente comprendido en la misma, de que hubiera podido ser convicto en virtud de dicha acusación anterior.”
Esta alegación fué presentada en debida forma bajo el párrafo cuarto del artículo 162; pero estos artículos deben considerarse en relación con los 451 y 452 del mismo Código, que dicen lo que sigue :
“Artículo 451. — El Tribunal, ya por su propio acuerdo ó ya á petición del Fiscal y en pro de la justicia, puede decretar el sobresei-miento de una causa ó de una acusación. Las causas del sobreseimiento deben exponerse en el auto que al efecto se dicte, el cual se insertará en el acta del proceso.
Artículo 452. — Un auto para el sobreseimiento de una causa, según lo prescrito en este capitulo, imposibilita la formación de otro proceso por el mismo delito, si éste es un ‘misdemeanor’ (delito menos grave) ; pero no así cuando el delito es un felony (delito muy grave).”'
El 'Tribunal, ya por su propio acuerdo ó ya á petición del Fiscal, .puede decretar el sobreseimiento de una causa ó de una acusación. Las causas del sobreseimiento deben expo-nerse en el auto que al afecto se dicte.: Una causa que baya sido sobreseída, imposibilita la formación de otro proceso por el mismo delito, si éste es un “misdemeanor” (delito menos grave); pero no así .cuando el delito es un “felony” (delito *341muy grave). Por supuesto, siendo la presente una cansa por asesinato, el crimen denunciado es un “felony”, especialmente en vista del hedió de que el acusado ha sido condenado á muerte y por lo tanto el artículo 452 es aplicable al anterior sobreseimiento y no imposibilita la formación de este proceso.
El tercer punto alegado por el abogado del apelante es que las confesiones que se supone hizo este último á varios testi-gos, fueron utilizadas como, pruebas contra él. Se trató de es-tablecer este punto en el Tribunal inferior y en este Tribunal, aunque la cuestión no fue presentada de mo<ÍD muy claro y está basada en el artículo 164 del Código de Enjuiciamiento Criminal, que no tiene relación alguna con esta cuestión, sino que dispone la forma en que puede hacerse la confesión de culpabilidad, si el acusado deseare hacerla. Este error por parte del abogado ha sido ilnducido por la custumbre que existe entre los abogados locales de referir toda cuestión y todo punto alegado en la defensa, ó en la presentación de una causa, á determinado artículo del Código. No hay nada en el Código de Puerto Bieo con respecto á confesiones que haga el acusado, y por consiguiente es imposible para el abogado designar precisamente el artículo que pueda haber sido infrin-gido en el juicio de la causa. Sin embargo, el procesado tiene derecho á los beneficios de la ley en este respecto de la causa, y la omisión por parte de su abogado de presentar claramente el asunto no se utilizará en su contra en esta discusión. Ha sido bien determinado por los autores elementales en mate-ria de pruebas, bajo el sistema de la ley común, que las con-fesiones de un acusado sobre el delito de que se le acusa, pue-den ser utilizadas contra él,' con tal que las haya hecho libre y voluntariamente, sin que sobre él se haya ejercido coacción para obtenerlas, ni indebida influencia, ni que se le hayan hecho promesas por parte de alguna persona revestida de autoridad, ni dádole la esperanza de un castigo más leve, ni de ningún otro beneficio que habia de derivar de tales confe-siones. Un exámen del pliego de excepciones en esta causa *342demostrará que los diferentes testigos que declararon, con res-pecto á dichas confesiones, eran el Alcalde de Guayama, el Juez de Paz, un Teniente de la Policía y un Guardia. Aunque los testigos eran personas de quienes podrá decirse que están revestidas de autoridad, no se hicieron promesas al acusado, ni amenazas, y él no se hallaba preso al tiempo de hacer las confesiones y puestos que éstas las hizo libre y voluntaria-mente á los testigos, y que por lo tanto cualesquiera• que .sean las confesiones que haya hecho eran del todo admisibles como prueba contra ¿1, y el Tribunal al desestimar las objeciones hechas contra esta prueba, no incurrió en ningún error de que el acusado pueda quejarse. El Juez Cooley discute este asunto muy hábilmente en su obra sobre limitaciones consti-tucionales, del modo siguiente :
“Pero es un requisito mucho más importante el qtie el procedi-miento por el cual se trate de establecer la culpabilidad no sea inquisitorial. Una excelencia ó ventaja especial que el sistema de juicio con arreglo á la ley común tiene sobre el sistema que ha prevalecido en otros países civilizados, consiste en el hecho de que el acusado no está nunca compelido á hacer declaraciones en contra de sí mismo. Por más que hubo mucho de inhumano y cruel en aquél sistema, reconoció enteramente el carácter peligroso y completamente indigno de con-fianza de las confesiones obtenidas por coacción y nunca se ha podido tachar dicho sistema de que bajo él se hayan dictado sentencias ba-sadas sobre semejantes confesiones.
Es la ley, en algunos de los Estados, que cuando una persona es acusada de un delito y conducida ante un Juez Instructor que, des-pués de haberse oido los testigos de cargo, el acusado pueda también hacer una declaración sobre el hecho que se le imputa y que esta declaración pueda utilizarse en su contra en el juicio, si se supone que tiende á establecer la culpabilidad. Pero hay que advertir primera-mente al preso que no tiene obligación de contestar á cualquiera pre-gunta que se le dirija, á menos que quiera contestarla y que cualquiera cosa que diga ó haga debe ser enteramente voluntaria. También debe permitírsele ser dirigido y asistido por un abogado; y si ese privilegio le fuere denegado, podrá ser motivo suficiente para desacreditar cuales-quiera declaraciones que haya hecho en su perjuicio. Sin embargo, cuando se haya cumplido con la ley y no aparezca que se haya empleado *343ninguna especie de coacción, la declaración hecha por el acusado es una prueba que puede usarse en su contra, en el juicio, y merece ge-neralmente que se le dé gran importancia. Y en cualquier otro caso, excepto en el de traición, la confesión hecha por el acusado podrá ad-mitirse como prueba para establecer su culpabilidad, con tal que no esté acompañada por circunstancias que disminuyan su importancia y eficacia para la convicción del acusado.
Pero para hacer admisible la confesión en todo caso, debe constar que fué hecha voluntariamente y que no se han empleado motivos de esperanza ó temor para inducir al acusado á la confesión. Debe haber pruebas claras y satisfactorias de que no se haya amenazado ni. adula-do al acusado para conseguir de él la admisión de-cosas que muy pro-bablemente eran falsas. En la excitación producida por una acusación de un crimen, serenidad y presencia de ánimo, no deben esperarse sino de muy pocas personas; y por firme que sea nuestra convicción de que nadie confesará un crimen horroroso, del cual no es culpable, los pro-tocolos de tribunales criminales suministran pruebas abundantes de lo contrario. Si las confesiones pudiesen probar un crimen, fuera de toda duda, ningún hecho que jamás ha sido castigado criminalmente resultaría mejor probado que hechicería ó brujería; y las ejecuciones judiciales que se han justificado con tales confesiones debían constituir una solemne amonestación contra una confianza demasiado grande en las confesiones como prueba de culpabilidad en cualquier caso, “Cómo ha observado varias veces el Sr. Juez Parke,” durante una de las sesiones del Tribunal del Circuito en que presidía, “no se debe dar demasiado importancia á las pruebas referentes á las supuestas mani-festaciones de una parte, puesto que sucede con frecuencia, no sola-mente que el testigo ha mal comprendido lo que dicha parte dijo, sino que alterando involuntariamente algunas de las expresiones realmente usadas por la misma, dá á dichas manifestaciones un efecto que está en completa contradicción con lo que dicha pkrte dijo en realidad. Y cuando la confesión es completa y positiva, sucede tal vez frecuente-mente que ha sido hecha bajo la influencia del terrible miedo causado por la acusación y en la esperanza de que mediante la confesión se puedan evitar algunas de las consecuencias que serían probables en 1 (•"'■o de que se negase con persistencia la culpabilidad.
Una confesión, por sí sola, no debía constituir una prueba sufi-ciente del corpus delicti. Debe haber otras pruebas de que realmente se haya cometido un crimen; y la confesión debe admitirse solamente con el objeto de poner al acusado en conección con el delito. Y si se ha ejercido alguna influencia sobre las ésperanzas ó temores del acusado *344para inducirle á bacer dicba confesión, este becbo bastará para impe-dir que se admita la confesión; siendo tan estricta la regla sobre este punto, que se lia declarado que el solo decirle al preso que será mejor para él que confiese, equivale á ofrecerle un aliciente para la confesión, especialmente cuando esto se ba dicbo por la persona que lo tenga bajo su custodia y debe bacer inadmisible la manifestación que se baya obtenido mediante la oferta de tal aliciente. Sin embargo, con tal que se hayan hecho manifestaciones antes de la confesión que proba-blemente habían de borrar el efecto de las incitaciones ó alicientes ofrecidos para la confesión de modo que no pueda suponerse que el acusado haya obrado bajo su influencia, podrá admitirse la confesión como prueba, pero la demostración de este punto debe ser muy satis-factoria para el Tribunal Supremo de que las esperanzas y los temores del preso ya no estén bajo la influencia de los alicientes pri-meramente ofrecidos. ’ ’
Se podrá hacer referencia á las siguientes autoridades que también consignan en sus obras las regias de la ley común con respecto á las confesiones hechas por un acusado y su uso como prueba contra el mismo.
Hopt v. Utah 110 U. S. 574.
People v. McMahon, 15 N. Y. 384.
People v. Thomas 9 Mich. 314.
Williams v. Commonwealth 27 Cratt. 997.
Jordan v. State 32 Miss. 382.
Rannels v. State 28 Ark. 121.
Miller v. People 39 Ill. 457.
State v. Holt 121 Mass. 61.
State v. Curtis 97 Mass. 574.
State v. Mitchell 117 Mass. 431.
Corley v. State 50 Ark. 305.
Thompson v. Commonwealth 20 Gratt. 724.
State v. Lawhorne 66 N. Y. 538.
Thompson v. State 19 Ft. App. 503.
State v. Carvey 28 La Ann. 955.
Greenleaf on Evidence Sec. 214 and cases cited.
El testimonio de los testigos que detalladamente- comuni-caron al Tribunal las confesiones que les había hecho el acu *345sado no piiede considerarse como testimonio de referencia, si no que constituye una prueba directa de los actos del acusado que puede utilizarse contra él en el juicio. Si el acusado de-seare excluir las confesiones que se ofrezcan presentar contra él, debia demostrar que están comprendidas en una de las excepciones establecidas por la ley, según la interpretan los autores comentaristas. Esto quiere decir que él debía demos-trar que se bailaba bajo coacción, ó que obraba bajo la influen-cia de esperanzas ó promesas, que se le habían dado para el caso de que hiciera una confesión. •
La cuarta objeción presentada por el apelante en esta causa y que alegó tanto en el Tribunal inferior, cuanto en este Tribunal, es que el Juez que juzgó la causa cometió errores en las instrucciones que dió al Jurado, por cuanto dejó de expli-car y definir los diferentes grados de asesinato y el delito de homicidio. De lo que revelan los autos resulta que el acu-sado, si es que era culpable, lo era de asesinato en primer grado; porque el asesinato de Severo Lorenzo fué cometido con el objeto de robarle, y mediante acecho. Sus agresores lo ace-charon en el camino de Guayama y después de haberlo matado con tiros de revolver y puñaladas le robaron el dinero y los cheques que llevaba encima, constituyendo de esta manera dicho delito claramente un asesinato en primer grado, según ha sido definido por nuestras leyes. Véase el Código Penal artículo 201, Estatutos Eevisados, p. 519. No obstante estos hechos el Tribunal debía haber dado instrucciones al jurado, definiendo el delito de asesinato en primer grado, asesinato en segundo grado, y tal vez el de homicidio, y debía haber explicado dichos delitos al mismo. El Tribunal en cada causa debía limitarse, en sus instrucciones al jurado, conforme á la ley y los hechos, y aplicar la ley á los hechos, para que el Ju-rado sea completamente instruido dentro de los límites de la causa; y el apartarse de la causa, según consta en los autos é instruir al jurado con respecto á hechos que no han .sido pro-bados, ó sobre leyes que no son pertinentes á la causa que se *346está juzgando, solamente tiende á confundir el ánimo del ju-rado y á hacer tal vez que dé un veredicto erróneo. Pero la ley claramente exije al jurado de señalar en su veredicto si declarare culpable al acusado, el grado de asesinato de que se le juzgue culpable y para que el jurado baga ésto, es preciso ‘ que el jurado sea debidamente instruido por el Tribunal. Véa-se el Código de Enjuiciamiento Criminal, artículo 284, el cuál se citará más adelante. Por consiguiente está claro que el Juez debía haber dado al jurado la instrucción exigida por el acusado. Pero uo hay nada en los autos que demuestre cuales han sido»las instrucciones dadas por el Juez; por lo que reve-lan los autos, puede ser que haya instruido al Jurado defi-niendo asesinato en primer grado, asesinato en segundo grado, y homicidio y que haya señalado todos los detalles de la prueba necesaria para constituir dichos delitos, después de una com-pleta explicación y que haya dejado al jurado el resolver si el acusado era culpable de alguno de dichos grados ó clases de homicidio, ó si no era culpable del todo. Si el acusado hubiera deseado presentar ante este Tribunal, en su apelación, obje-ciones contra las instrucciones dadas al jurado por el Tribunal sentenciador, debía haber incluido el texto de dichas instruc-ciones en su pliego de excepciones, ó haberlo presentado de algún otro modo de manera que pudiera haber sido conside-rado y revisado por este Tribunal. Plabiendo dejado de ha-cer esto, debe presumirse que las instrucciones dadas al ju-rado, por el Tribunal sentenciador, eran correctas y no se pue-de presentar con éxito una queja contra las mismas. Obsér-vase de paso que, aunque esto no conste positivamente, podrá deducirse de indicaciones que existen en los autos, que las ins-trucciones dirijidas por el Tribunal al jurado fueron dadas oralmente. Si tal fue el caso es preciso decir que no debía fomentarse semejante práctica. Aunque no hay nada en la ley que exija en absoluto que las instrucciones dadas por el Tribunal deben ser por escrito, sin embargo, esta práctica es muchísimo mejor en todas las causas de muerte- Los aboga *347dos debían en todos los casos en que proceda, ayudar al Tribunal en el desempeño de este deber, sometiendo á este último,, para su consideración, borradores de las instrucciones que crean aplicables al caso y necesarias'para guiar al jurado á llegar á un veredicto correcto. En juicios de “felonies” me-nos graves y “misdemeanors” instrucciones verbales son ad-misibles; pero en cansas de muerte dichas instrucciones de-bian darse por escrito y leerse al jurado para proteger más. cuidadosamente los derechos del acusado, para, ayudar más. eficazmente al jurado en la consideración de*la cansa en sus. deliberaciones y- para facilitar más la corrección de errores ocurridos en las mismas, en la revisión por el Tribunal de apelación.
La quinta objeción se dirige contra la forma del veredicto, dado por el jurado bajo las instrucciones del tribunal. Con respecto á este punto se podrán hacer las mismas observa-ciones, que se han hecho con respecto á la tercera objeción mencionada en la presente. No se ha presentado claramente á este Tribunal si el acusado se queja del veredicto ni se ha demostrado en qué consiste la queja que pueda tener con res-pecto al mismo; pero con arreglo á las leyes estatutarias de ésta isla y especialmente, con arreglo á la ley de 12 de Marzo de 1903, consideramos que es nuestro deber tomar en consi-deración todos los puntos de defensa que aparezcan en los. autos, especialmente los que se relacionan con la base de la causa; y revisaremos el veredicto del jurado para ver si el procesado ha sido privado de cualquier derecho substancial. Se ha informado á este Tribunal de que el jurado, en el pre-sente caso, al dar su veredicto, simplemente pronulnció, por conducto de su Presidente, en plena sesión del Tribunal, la palabra “Culpable”. Las mismas observaciones que se han hecho anteriormente en la presente con respecto á instruc-ciones verbales dadas por el 'Juez al Jurado, son aplicables á este método de dar veredictos. El veredicto del jurado debe ser escrito en debida forma, por los miembros del mismo, en *348el cuarto donde se Rallen reunidos, y debe ser firmado por su presidente, para que todos expresen su conformidad con el mismo y para que no baya duda, ni cuestión, con respecto á su texto ó sentido. Especialmente es esto necesario en causas de muerte. Nadie debia perder su vida sino después de haberse cumplido extrictamente con todas las formalidades prescritas por la ley; pero examinemos las leyes referentes á veredictos. El artículo 284 del Código de Enjuiciamiento Criminal de Puerto Pico ¿fice lo siguiente:
“Artículo 284. — Cuando hubiere que hacer distinción entre varios grados de culpabilidad, al apreciar un delito, el jurado deberá deter-minar, si declarare culpable al reo, el grado del delito cometido por ■éste.”
En el presente caso resulta que el veredicto del jurado con-sistió en la sola palabra “Culpable”, sin decir si el acusado era culpable de asesinato en primer grado, de asesinato en segundo grado, ó de homicidio. ¿Estuvo el veredicto, por este motivo, comprendido en el sentido del párrafo sexto del artí-culo 303 del Código de Enjuiciamiento Criminal, que dice que podrá concederse la celebración de nuevo juicio, si el veredicto fuere contrario á derecho ó á las pruebas? ¿Es el veredicto contrario á la ley, simplemente por ser defectuoso en su forma, ó por no declarar el grado en los casos en que el delito está dividido en grados? La ley no prescribe ninguna forma definitiva para el veredicto del jurado, y la forma no importa, si el vere-dicto está expresado en palabras claras é inteligibles, de ma-nera que pueda comprenderse fácilmente, y que no se le pueda interpretar falsamente, en perjuicio de] procesado. Pero la ley es perentoria al exigir al jurado en ciertas causas, inclusive las instruidas por asesinato, de declarar el grado del cri-men del cual el acusado es culpable. Los Tribunales no pue-den menos de llenar este requisito tan claro de la ley. Este re-quisito no tiene por objeto simplemente guiar al Tribunal, sino que es un mandato. Un veredicto en el cual se deje de cum-*349plir con las disposiciones del artículo 284 del Código de En-juiciamiento Criminal es ‘ ‘ contrario á la ley, ’ ’ según lo indica el artículo 303 del mismo Código, y justifica la concesión de un nuevo juicio, aún en el caso de que se estimara que no lo exijía. Puesto que dicho artículo ha sido establecido para la pro-tección del acusado, debe dársele una interpretación liberal para que realice este fin. El artículo 303 de nuestro Có-digo de Enjuiciamiento Criminal es idéntico al 1181 del Código Penal de California, y al 219 del Código Penal de Montana. Podremos, por lo tanto, propiamente, buscar*en las decisiones de los Tribunales Supremos de aquellos Estados una interpre-tación dada á este requisito, con respecto al veredicto de un jurado, que se baila consignado en nuestra ley (Código de Enjuiciamiento Criminal, artículo 284) arriba citado. Este artículo 284 de nuestro Código de Enjuiciamiento Criminal es idéntico al artículo 1157 del Código Penal de California y al 2145 del Código Penal de Montana. Por el artículo 201 del Código Penal el crimen de asesinato es dividido en grados y de este modo se halla comprendido en las prescripciones ó condiciones contenidas en el artículo 284 del Código de Enjui-ciamiento Criminal, anteriormente citado. El Tribunal Supremo de California en 1887, en la causa de Travers, al dis-cutir detenidamente este artículo del Código Penal, se expresa en las siguientes palabras:
‘ ‘ El reo fué acusado, en la información, de la tentativa de cometer un robo con escalamiento, si de noche ó de día, no se ha dicho. El grado no ha sido especificado en la información. El acusado negó la acusación. Se celebró el juicio. El jurado dió un veredicto de “culpable conforme á la acusación” y el Tribunal condenó al acusado á prisión en San Quintín, por el término de dos años. Contra esta sen-tencia el acusado interpuso recurso de apelación y la alegación que ha-ce, es, que el veredicto es una nulidad por razón de la omisión de es peeifiear el grado del delito, del cual el Jurado le declaró culpable.
Se divide el robo, con escalamiento, en dos grados. “Cada robo con escalamiento cometido de noche, es robo con escalamiento en primer grado; y cada robo con escalamiento cometido de dia, es robo con es-*350calamiento en segundo grado.” (Código Penal, Artículo 460) “Cuan-do hubiere que liaeer distinción entre varios grados de culpabilidad, al apreciar un delito, el jurado deberá determinar si declarare culpable al reo, el grado del delito cometido por éste.” (Id. Art. 1157), Antes de la adopción del Código, la ley disponía que “el Jurado, ante el ■cuál ha de juzgarse á una persona acusada de asesinato, deberá, si de-clarare á dicha persona culpable del citado delito, expresar en su vere-dicto, si es asesinato en el primer ó el segundo grado.” (Wood’s Digest, 331.) El Código ha hecho extensiva esta disposición á todos los delitos, “en que se haga distinción entre varios grados. Por lo tanto, la interpretación dada á la cláusula de la Ley, tal como existió con an-terioridad al Código, podrá guiamos al interpretar dicha cláusula en su amplificada aplicación. En la causa de People v. Marquis, 15 Cal. 38, el reo fue acusado de asesinato. El veredicto del Juraclo era ‘ ‘ culpable conforme á la acusación.”
Se anuló la sentencia El Tribunal dijo: La “Ley (Wood’s Digest, 331) “dispone que el jurado debe expresar en-su veredicto, el grado del delito. El Jurado no ha hecho esto; y el Tribunal; en una causa de muerte, no puede presumir que la intención del mismo haya sido de indicar el grado del delito mediante un veredicto general. ’ ’
Se anuló la sentencia y se devolvió la causa al Tribunal sentenciador para la celebración de'nuevo juicio. En la causa de People v. Campbell, 40 Cal. 129, el Tribunal anuló la sentencia porque en el veredicto no se expresó el grado del delito. Con arreglo á una ley parecida la Corte Suprema de Alabama declaró que era quebrantamiento de forma el dictar sentencia fundada en un veredicto en el cual no se especifi-caba el grado del delito de asesinato de que el jurado habia declarado culpable al acusado. El Tribunal dijo que la ley que exijia al Jurado el especificar el grado, era perentoria, y que el acusado t'enia derecho •á que se cumpliera con la misma. (Robertson v. State, 42 Ala. 509.) Declaraciones en el mismo sentido, se encuentran en las causas de McGee v. State, 8 Mo. 495; Dick v. State, 3 Ohio St. 89; y Parks v. State, 3 Ohio St. 101.
No hemos podido encontrar ninguna causa en que se haya hecho una declaración en sentido contrario.
Desde la adopción del Código, este Tribunal ha declarado que cons-tituye quebrantamiento de forma, bajo el artículo 1,192 del Código Penal, el sentenciar á una persona acusada de robo con escalamiento, por razón de su confesión de dicho delito, sin haber previamente deter-minado el grado.. — People v. Jefferson, 52 Cal. 452.
Resulta, por lo tanto, que debe anularse la sentencia, y ahora surge *351la cuestión: ¿Además de ésto, que providencia ha de dictarse? El Letrado defensor del apelante, insiste en que debemos ordenar la sol-tura de éste con arreglo á la cláusula de la Constitución que dispone que “nadie será puesto en peligro dos veces, por un mismo delito.”— Const., Sec. 13, Art 1.)
En ninguna de las causas que hemos seguido hasta ahora, ha habi-do una orden disponiendo que se ponga en libertad al acusado; pero en cada una d'e ellas habia una providencia, disponiendo que se devolviese la causa al Tribunal sentenciador, para la celebración de nuevo juicio. Puesto que nosotros anulamos la sentencia, fundándonos para ello en la autoridad de aquellas decisiones, estimamos que procede dictar las mismas órdenes que se dictaron en las causas de referencia.” — People v. Travers, 73 Cal. 581.
Un dictámen emitido por el Tribunal en una causa de California, fallada en 1889, determina la interpretación de esta sección, en las siguientes palabras:
“El apelante fué juzgado con motivo de una acusación, en que se alegaba que él, alevosamente, ilegalmente y con malicia premeditada, mató y asesinó á un tal Philip Stump. El Jurado dió veredicto en estas palabras: “Nosotros, el jurado, declaramos al acusado John H. O’Neill, culpable conforme á la acusación debiendo imponérsele la pena de reclusión perpétua.” El Código dispone que “cuándo hu-biere que hacer distinción entre varios grados de culpabilidad al apre-ciar un delito, el jurado deberá determinar si declarare culpable al reo, el grado del delito cometido por éste”. Se ha declarado unifor-memente que la omisión de especificar el grado de asesinato bajo aquella sección, invalida el veredicto. (People v. Campbell, 40 Cal. 128).
El Fiscal General confesó quebrantamiento de forma.
Se anuló la sentencia y la orden y se devolvió la causa al Tribunal sentenciador para la celebración de nuevo juicio. People v. John O’Neill, 78 Cal. 388”.
El Tribunal Supremo de California, en una causa por asesinato, bien considerada, comentando la sección del Có-digo Penal de California, que es idéntica al artículo 284 de nuestro Código de Enjuiciamiento Criminal, dice: .
*352“Sin embargo, debe anularse la sentencia porque se omitió en el veredicto expresar el grado del delito. La ley estatutaria lia sido-siempre que en una causa por asesinato, el veredicto de culpable debe expresar el grado del delito del que se declara culpable al acusado; y durante muchos años el Código Penal ba dispuesto de un modo general que “cuando hubiere que hacer distinción entre varios grados de cul-pabilidad al apreciar un delito, el jurado deberá determinar, si decla-rare culpable al reo el grado del delito cometido por éste”. Código-Penal, Sección 1,157). Y se ha declarado en este Tribunal, en un número de causas que cuando no se expresa el grado eñ el veredicto, (cuando el delito tiene grados) se.anulará la sentencia, y se conce-derá la celebración de nuevo juicio. (People v. Marquis, 15 Cal. 38; People v. Campbell, 40 Cal. 129; People v. Jefferson, 52 Cal. 452; People v. O’Neill, 78 Cal. 388; People v. Lee Tune Chong, 94 Cal. 386.”)
La nota referente al Artículo 2145 del Código Penal de Montana, dice lo siguiente:
“Especificación de grado. — Cuando el delito denunciado está divi-dido en grados y el jurado bajo las instrucciones del Tribunal, simple-mente declara al acusado “culpable conformo á la acusación”, se concederá la celebración de nuevo juicio: People v.Coch, 53 Cal. 627; People v. Campbell, 40 Cal. 129; People v. Jefferson, 52 Cal. 452: y People v. Gilbert, 60 Id. 108 infra; Territory v. Stears, 2 Mon. 324. Y parece que esta sección es aplicable cuando la acusación denuncia el delito de un modo general, sin especificar el grado: People v. Barnhart, 29 Cal. 381. Pero si la acusación denuncia solamente el grado '¡fias bajo del delito, con arreglo á la definición hecha en el Código, un veredicto general será suficiente, aunque deje de especificar el grado: People v. Fischer, 51. 319. See also People v. Jefferson, 25 Id. 245; Territory v. Perkins, 2 Mont. 467. Si el jurado al dar su veredicto, no especifica el grado, el Tribunal deberá ordenarle que se retire y dé un veredicto, especificando el grado: People v. Marquis, 15 Cal. 38; People v. Bonney, 19 Id. 426. Con motivo de una acusación en la cual se acusa al reo de asesinato en el segundo grado, el jurado podrá sin embargo, declararlo culpable de asesinato en el primer grado: People v. Nichol, 34 Id. 211. De igual modo si el jurado declara.al acusado culpable de asesinato en el primer grado y no declara en su veredicto que la pena ha de ser reclusión perpétua, es el deber del *353Tribunal, de pronunciar la pena de muerte: People v. Welch, 49 Id. 174.
La sección anterior no es aplicable al delito de robo, por no estar dividido en grados: People v. Gilbert, 60 Cal. 108.
El Tribunal no debe instruir al jurado sobre el grado del que ba de declarar culpable al acusado; esto lo debe determinar el jurado: People v.Hunt, 59 Cal. 430, citing People v. Gibson, 17 Id. 283: People v. Woody, 45 Id. 289; Territory v. Johnson, 9 Mont. 21; Territory v. McAndrews, 3 Mont. 158; Territory v. Stears, supra. See also; People v. Price, 67 Cal. 350; People v. Travers, 73 Cal. 580; 87 Cal. 122; 94 Cal. 379”.
Es un principio bien establecido, tanto en la ley Americana como en la Española, que cuando un Estado adopta una ley de otro, la interpretación que los Tribunales de este último Estado hayan dado á dicha ley merece gran consideración en la interpretación que los Tribunales del primer Estado hayan de dar á la referida ley; presumiéndose que la Legislatura al adoptar el texto de las citada ley tenia la intención de que ha-bia de darse tal interpretación. Pero la misma interpretación que en California y Montana se ha dado á la ley anteriormente citada, se ha dado á las leyes semejantes, en otros Estados y entre ellos en Tejas. Nosotros estamos ciertamente autoriza-dos para seguir las numerosas y altamente respetables autori-dades citadas en la presente, especialmente cuando el razona-miento es tan sano y convincente, como lo es en las decisiones que se han citado y discutido detenidamente en la presente. Este es el último de los motivos alegados por el Abogado del apelante al solicitar la revocación de la sentencia del tribunal inferior; y en vista de la interpretación que los Tribunales de última instancia, en los Estados anteriormente citados, han dado á las leyes idénticas y á otras parecidas al artículo 284 del Código de Enjuiciamiento Criminal de Puerto Pico, y cuya interpretación tiene nuestra entera aprobación, debemos declarar que la sentencia dictada por él Tribunal de Distrito de Humacao es errónea y debe anularse y que se debe devolver *354la causa al Tribunal inferior para la celebración de un nuevo juicio de acuerdo con los principios enunciados en la presente.

Resuelto de conformidad.

Juez concurrentes, Sres. Presidente Quiñones y Asociados Hernández y Figueras.
El Juez Asociado Sr. Sulzbacher no formó Tribunal en la vi^ta de este caso.